Citation Nr: 0946906	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-15 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The Veteran had active military service from September 1961 
to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 

Although the Veteran perfected an appeal as to the issues of 
service connection for numbness of the neck, hands, knees, 
and feet, as well as of the matter of entitlement to an 
initial compensable evaluation for hearing loss, he withdrew 
his appeal of those issues in a January 2007 statement.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Briefly, the Veteran contends that his right and left knee 
disorders originated in service.

The service treatment records show that at service entrance, 
the Veteran reported undergoing left knee surgery in 1959; 
the examiner made no findings as to the left knee, other than 
to note the absence of any recent difficulty.  No findings 
were made as to the right knee.  In connection with the 
examination the Veteran submitted several statements, all 
dated in September 1961, by George Gill, M.D., who indicated 
that he had treated the Veteran in June 1959 for left knee 
osteochondritis dissecans of the medial femoral condyle; that 
the Veteran underwent an arthrotomy the same month for 
removal of a loose body; that when seen in August 1959 he had 
full motion of the knee, but some persistent atrophy of the 
thigh; and that when seen in September 1961 he had full 
function in the knee, but still had some atrophy.   

The records show that in April 1969, X-ray examination of the 
left knee revealed multiple nodular calcific densities in the 
soft tissues about the knee, but probably not within the knee 
itself; as well as irregularity of the medial femoral condyle 
articular surface.  In September 1970, the Veteran reported 
experiencing left knee pain with extended activity, occurring 
on an intermittent basis over the years.  X-ray studies of 
the knee showed the same findings as in April 1969, and the 
clinician diagnosed the Veteran as having loose bodies in the 
left knee for which no treatment was recommended.  The 
records show that in August 1971, the Veteran complained of 
right knee pain after twisting the joint while playing 
football.  Physical examination disclosed the presence of 
edema and limited motion.  X-ray studies of the knee showed 
the presence of a small chip fracture in the posterior aspect 
of the tibial plateau.

During his service discharge examination, the Veteran was 
diagnosed as having osteochondritis dessicans of the right 
knee. 

In connection with his current claims, the Veteran attended a 
VA examination in September 2006.  The examiner explained 
that his review of the record showed that the Veteran's right 
knee complaints in August 1971 were not associated with a 
specific injury.  After examining the Veteran and reviewing 
X-ray studies showing advanced degenerative arthritis in both 
knees, the examiner diagnosed the Veteran as having bilateral 
knee osteoarthritis.  He explained that the presence of left 
knee complaints only at the end of service suggested that 
nothing in service aggravated the left knee disorder.  He 
concluded that given this, and given that the Veteran did not 
seek medical attention for his left knee until decades after 
service, the Veteran's left knee disorder was not aggravated 
beyond normal progression by service.

In a November 2006 addendum, and without rationale, the 
examiner concluded that there was no indication that the 
right knee disorder was due to service.

Turning first to the left knee, applicable law provides that 
every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are considered as "noted."  38 C.F.R. § 3.304(b) (2009).

VA's Office of General Counsel has held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
appellant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

In this case, although the Veteran clearly underwent surgery 
to his left knee prior to service, no defect, infirmity or 
disorder was noted on his entrance physical.  Consequently, 
he is entitled to application of the presumption of soundness 
unless the evidence establishes clearly and unmistakably that 
the left knee disorder existed prior to service and was not 
aggravated by service.

The only opinion addressing the matter is that of the 
September 2006 examiner.  Unfortunately, the examiner assumed 
that the left knee disorder existed prior to service, without 
actually offering an opinion in that regard.  Moreover, 
although he did not believe the disorder underwent 
aggravation in service, his opinion did not address the 
proper standard, namely whether it is clear and unmistakable 
that the left knee disorder did not undergo aggravation in 
service.  The Board therefore finds that remand for 
additional VA examination of the Veteran is warranted.

Turning to the right knee, the examiner offered an opinion, 
without any rationale, that the right knee disorder is 
unrelated to service.  The Board notes that the examiner was 
under the impression that the Veteran's right knee complaints 
in August 1971 were not precipitated by any specific injury.  
To the contrary, the service treatment records specifically 
note that the complaints were associated with a twisting 
injury while playing football.  Moreover, and not mentioned 
by the examiner, X-ray studies of the knee at the time showed 
a small chip fracture in the posterior aspect of the tibial 
plateau.

After careful review of the September 2006 examination report 
and November 2006 addendum, the Board finds that the 
examiner's opinion was based on an incomplete review of the 
service records.  The Board finds that another VA examination 
of the Veteran's right knee is necessary in this case.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the Veteran 
for a VA examination to determine the 
nature, extent and etiology of the 
Veteran's right and left knee 
disabilities.  All indicated studies 
should be performed.  With respect to the 
Veteran's right knee disorder, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to service.  In providing this 
opinion, the examiner should specifically 
review the August 1971 service records 
documenting right knee pain after 
twisting the joint while playing 
football, and the X-ray studies of the 
knee showing a small chip fracture in the 
posterior aspect of the tibial plateau.

With respect to any left knee disorder 
identified, the examiner should respond 
to each of the following:

A. Is it at least as likely as not 
that any currently present left knee 
disorder was present during the 
Veteran's period of service?

B. With respect to each left knee 
disorder the examiner concludes was 
present in service, did such 
disorder clearly and unmistakably 
exist prior to that period of 
service?

C. With respect to any left knee 
disorder which the examiner 
concludes existed prior to service, 
is it clear and unmistakable that 
the disability underwent no chronic 
or permanent increase in severity 
during service?

D. If it is clear and unmistakable 
that the Veteran had left knee 
disability prior to his entry into 
the military, and it is debatable 
whether it underwent a chronic or 
permanent increase in severity 
during service, is it clear and 
unmistakable that any increase in 
severity during service was due to 
the natural progress of the 
condition? 

E. With respect to any currently 
present left knee disorder which the 
examiner believes developed 
subsequent to service, is it at 
least as likely as not that such 
disorder is etiologically related to 
any period of service? 

The rationale for any opinions offered 
should be provided.  The Veteran's claims 
file must be made available to the 
examiner.  

2.  Thereafter, the RO should review the 
claims file and ensure that the above 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the issues 
of service connection for right and left 
knee disabilities.

If the benefits sought on appeal are not granted to the 
Veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the Veteran and his 
representative an appropriate opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

